[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             APRIL 30, 2007
                              No. 06-14904                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 06-00001-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

ANGEL LOPEZ-REBOEOREO,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (April 30, 2007)

Before ANDERSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:

     Angela B. Wright, appointed counsel for Angel Lopez-Reboeoreo, has
moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED and Lopez-Reboeoreo’s convictions and

sentences are AFFIRMED.




                                          2